Case 1:20-cr-00412-AT Document 69 Filed 12/17 PR sRegepnsy 1

DOCUMENT
ELECTRONICALLY FILED

  

DOC#
DATE FILED: 12/17/2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
VIDEOCONFERENCE
= 20 412 AT
BRIAN KOLFAGE, a
STEPHEN BANNON, ;
eee oer and = Defendant(s). Z

ANDREW M. BADOLATO
Defendant hereby voluntarily consents to

participate in the following proceeding via videoconferencing:
Initial Appearance/Appointment of Counsel

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint

Bail/Revocation/Detention Hearing

|x|

Status and/or Scheduling Conference

_______ Misdemeanor Plea/Trial/Sentence /i,

Defendant’s Signature Defense Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 

 

Andrew M. Badolato Michael P. Heffernan

 

 

Print Defendant’s Name Print Defense Counsel's Name

This proceeding was conducted by reliable videoconferencing technology.

12/17/2020 O}-
Date

ANALISA TORRES
United States District Judge

 

 
